Citation Nr: 0614232	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for panic disorder, 
with agoraphobia.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.

5.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claims.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for March 2004.  However, the veteran 
withdrew his hearing request by a statement received in March 
2004, prior to the date of the scheduled hearing.  38 C.F.R. 
§ 20.704(e).

For the reasons addressed in the REMAND portion of the 
decision below, the veteran's claim of service connection for 
carpal tunnel syndrome of the right upper extremity is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The veteran's service medical records contain no findings 
indicative of problems with the right knee, right hip, the 
left upper extremity, and/or his psychiatric condition.

3.  The record does not indicate the veteran has a current 
right hip disorder.

4.  The veteran's diagnosed panic disorder is currently in 
remission.

5.  The veteran's current right knee disorder and carpal 
tunnel syndrome of the left upper extremity are not directly 
related to active service.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disorder, right hip disorder, carpal tunnel syndrome of the 
left upper extremity, and/or panic disorder with agoraphobia.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the veteran was 
provided preadjudication notice by correspondence dated in 
October 2001, which is clearly prior to the May 2002 rating 
decision that is the subject of this appeal.  This 
correspondence addressed the basic requirements for a grant 
of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holdings in Quartuccio, supra, and Pelegrini, supra.  
Further, the veteran has actively participated in this 
appeal, to include the submission of evidence and contentions 
in support of his claims.  Moreover, there has been no 
allegation by or on behalf of the veteran that he has receive 
inadequate notice in this case.  See Conway v. Principi, 353 
F. 3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A.
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall "take 
due account of the rule of prejudicial error.").

The Board acknowledges that the Court held in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Although the record does not reflect 
that the veteran was notified of the potential disability 
rating(s) and/or effective date(s) which may be assigned for 
his claimed disabilities, for the reasons stated below the 
Board has concluded that the preponderance of the evidence is 
against the establishment of service connection for these 
disabilities, with the exception of the right carpal tunnel 
syndrome.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Conway, supra; see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing reflects the veteran has indicated the existence of 
any relevant evidence that has not been obtained or 
requested.  As mentioned in the Introduction, the veteran 
withdrew his request for a Board hearing in conjunction with 
this case.  Moreover, he underwent VA examinations regarding 
the disabilities that are the subject of this appeal, and, 
for the reasons stated below, no further development is 
necessary with respect to these claims.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with both the October 2001 
correspondence and the March 2003 Statement of the Case (SOC) 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has essentially contended that he injured his 
right knee and hip in a fall while on active duty, that he 
received treatment at that time, and has current impairment 
of both joints as a result thereof.  Similarly, he has 
asserted that he became very stressed while on active duty, 
that he started acting strangely after basic training, was 
sent to see a psychiatrist, and that he was given a general 
discharge under honorable conditions as a result of his 
psychiatric problems.  Regarding his claims of carpal tunnel 
syndrome, he has contended that he has current problems with 
his wrists and hands due to the fact he was exposed to a lot 
of vibration in the service and felt that this was a 
contributing factor to the current impairment.  However, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  

The Board acknowledges that the veteran's service records, to 
include his DD Form 214, confirms that he received a general 
discharge under honorable conditions.  However, the record 
does not reflect that he received this type of discharge due 
to an acquired psychiatric disorder.  Further, there is no 
indication that he received any type of treatment for 
psychiatric problems in the service medical records, nor 
problems with the right knee, right hip, and/or the left 
upper extremity.  In fact, his upper and lower extremities, 
as well as his psychiatric condition, were all clinically 
evaluated as normal on his May 1972 separation examination.  
Moreover, it was stated that there were no mental or medical 
defects which warranted action under the provisions of AFM35-
4, and that he was qualified for world wide duty and 
separation.  In addition, the veteran checked the boxes on 
his concurrent Report of Medical History to indicate he had 
not experienced bone, joint, or other deformity; lameness; 
painful or "trick" shoulder or elbow; "[t]rick" or locked 
knee; foot trouble; depression or excessive worry; or nervous 
trouble of any sort.  While he indicated he had experienced 
cramps in his legs, the clinician 's comments section 
indicated that this was associated with lack of exercise, 
occurred infrequently, was self-treated symptomatically with 
good results.

The record includes post-service medical records dated from 
1998 to 2001 which indicate treatment for a variety of 
medical conditions including diabetes, hypertension, 
depression, and panic attacks, among other things.  However, 
these records do not indicate findings of a right knee 
disorder, a right hip disorder, nor carpal tunnel syndrome of 
the left upper extremity.  

The first competent medical evidence of both the right knee 
disorder and the left upper extremity carpal tunnel syndrome 
is a December 2001 VA medical examination.  In short, there 
is no competent medical evidence of the claimed right knee 
disorder, panic disorder, and carpal tunnel syndrome of the 
left upper extremity until decades after his separation from 
active duty.  The Court has indicated that the absence of 
competent medical findings of the claimed disability(ies) for 
many years after active service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).

With respect to the claimed right hip disorder, the Board 
notes that the veteran was evaluated for this disability by 
the December 2001 VA medical examination which concluded that 
there was a normal examination of the right hip as confirmed 
by exam and X-ray of this joint.  Although the veteran 
complains of current right hip pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As such, the record does not 
reflect that the veteran has a current right hip disorder.

Similarly, the veteran was accorded a VA mental disorders 
examination in February 2002, at which he was diagnosed with 
panic disorder, with agoraphobia by history, in remission.  
As this disability is currently in remission, it indicates 
that he does not have a current acquired psychiatric 
disorder.  Consequently, the Board must conclude that the 
preponderance of the competent medical evidence is against 
the finding that the veteran currently has either a chronic 
right hip disability and/or an acquired psychiatric disorder.  
See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Therefore, the 
preponderance of the evidence is against a grant of service 
connection for these disabilities.

Even if the veteran did have a current right hip disorder 
and/or a current acquired psychiatric disorder, service 
connection would still not be warranted for either 
disability, nor his right hip and left upper extremity carpal 
tunnel syndrome.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  As noted above, there is no 
medical evidence of such disabilities either during service 
or for many years thereafter.  There is also no competent 
medical evidence which relates any of these claimed 
disabilities to service.  In fact, due to the lack of any 
objective findings of the claimed disabilities either during 
service or for many years later any such opinion would be 
speculative at best.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  Thus, the Board finds that the 
preponderance of the evidence is against these claims, and 
that no further development is warranted to include an 
additional medical examination and/or opinion.  See 38 
U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a right knee disorder, a right hip 
disorder, carpal tunnel syndrome of the left upper extremity, 
and panic disorder with agoraphobia.  Therefore, these claims 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity is denied.

Entitlement to service connection for panic disorder with 
agoraphobia is denied.


REMAND

With respect to the veteran's claim of service connection for 
carpal tunnel syndrome of the right upper extremity, the 
Board notes that unlike the other conditions which are the 
subject of this appeal, the service medical records do 
indicate treatment for this joint while on active duty.  
Specifically, records dated in March and April 1972 note that 
he had a 1-year old laceration of the right palm, with 
decreased sensation.  A subsequent peripheral nerve injury 
sensory evaluation conducted in April 1972 noted that the 
injury occurred in April 1971, and resulted in an impression 
of partial laceration, median nerve, with strength and 
sensory loss, unresolved.  

The Board acknowledges that the service medical records 
indicate that the initial right hand laceration occurred 
prior to the veteran's entry into active service, which 
indicates that this is an aggravation case.  However, there 
is no indication of any such impairment on his March 1971 
enlistment examination.  The law provides that in order to 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Based on the foregoing, it is not clear whether the 
presumption of soundness has been rebutted and/or that there 
was clear and unmistakable evidence of such a pre-existing 
condition, which is required for cases involving aggravation.  
Moreover, the records from March 1972 indicate he re-injured 
his right hand in a door, which may constitute in-service 
aggravation and/or a separate claim of service connection.  
In any event, no competent medical opinion is of record which 
addresses these questions or the overall etiology of the 
veteran's current carpal tunnel syndrome of the right hand.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Harris v. West, 11 Vet. App. 456, 461 (1998) 
A physician's "unequivocal and uncontradicted opinion" can 
itself serve as clear evidence to rebut the presumptions of 
soundness and aggravation.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman, supra.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish potential 
disability rating(s) and effective 
date(s) should service connection be 
established, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his carpal 
tunnel syndrome of the right upper 
extremity since December 2001.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
neurologic examination to determine the 
current nature and etiology of his carpal 
tunnel syndrome of the right upper 
extremity.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner must express an opinion about 
whether a current carpal tunnel syndrome 
of the right upper extremity is related 
to a disease or injury shown in service.  
In this regard, the examiner should note 
that there is a legal question in this 
case to be resolved by the adjudicator as 
to whether a laceration of the right palm 
existed prior to service.  Therefore, for 
the purpose of providing the medical 
information needed in the case, the 
examiner should be asked first to assume 
that the laceration did not pre-exist 
service and then to assume that it did in 
answering the questions below:

(a)  Assuming that the laceration of the 
right palm did NOT pre-exist service, the 
examiner should render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that current 
carpal tunnel syndrome is causally 
related to, or the result of, a disease 
or injury shown in service in the service 
medical records, including a laceration 
of the right palm with decreased 
sensation and partial laceration median 
nerve, with strength and sensory loss, 
unresolved.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

(b)  Assuming that the laceration of the 
right palm DID pre-exist service, the 
examiner should address whether this 
disability was aggravated by service.  By 
"aggravation", the Board means a 
permanent increase in severity of the 
underlying disability not due to natural 
progression.  

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  In readjudicating the issue on 
appeal, the RO should address the legal 
question of whether the laceration injury 
to the right upper extremity preexisted 
service.  Concerning this, the law 
provides that in order to rebut the 
presumption of sound condition under 
section 1111 of the statute for disorders 
not noted on the entrance or enlistment 
examination, VA must show by clear and 
unmistakable evidence both that the 
disease or injury existed prior to 
service and that the disease or injury 
was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the March 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


